Citation Nr: 1415230	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-01 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hypertension.


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Son


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board remanded this claim in July 2012, and in July 2013 reopened and remanded the service connection issue on appeal.  The Board remanded the case again for additional development in October 2013.

This appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of record shows that additional development is required in this case for an adequate determination of the issue on appeal.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board's October 2013 remand instructions included a request that the examiner involved in the Veteran's July 2013 VA examination provide a supplemental opinion.  The examiner was specifically requested, in essence, to (1) review the appellate record, (2) address the Veteran's contention that the blood pressure reading of 138/86 at in December 1971 represented an early manifestation of hypertension, and (3) address medical literature submitted by the Veteran in support of his contentions.  Although a supplemental opinion was obtained in December 2013, the opinion was provided without review of the appellate record and without addressing the medical literature the Veteran had provided in support of his claim.  It is significant to note that the medical literature the Veteran provided addressed matters related to findings of pre-hypertension and a relationship between hypertension and posttraumatic stress disorder (PTSD).  In light of the complex medical issue involved in this appeal, the Board finds that an additional medical opinion from an appropriate medical specialist is required.

The Board also notes that a review of the available record shows that the Veteran has reported various dates as to when he was first provided a diagnosis of hypertension and began receiving treatment.  The August 2013 VA examination report noted that he stated a diagnosis of hypertension was first provided in 1978 during an examination associated with his employment with the International Boundary and Water Commission.  Records show he had subsequent employment with the Immigration and Naturalization Service.  The Board finds any medical records associated with Veteran's federal employment may assist him in substantiating his claim.  Therefore, additional action is required for an adequate determination.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records, not yet associated with the claims file and associate them with the claims file.

2.  Obtain from the Office of Personnel Management any medical records associated with the Veteran's employment with the International Boundary and Water Commission and the Immigration and Naturalization Service.

3.  Request a VA medical opinion from a cardiologist, or other appropriate medical specialist.  The examiner must review the claims file and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.  The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent probability or greater) that hypertension was present or incurred during active service?  The examiner should discuss whether a December 1971 examination report demonstrates the onset of hypertension?

(b)  Is it at least as likely as not (50 percent probability or greater) that hypertension was manifest within one year of discharge from service in May 1972?

(c)  Is it at least as likely as not (50 percent probability or greater) that hypertension developed or is due to or a result of service-connected PTSD?  The examiner should discuss the medical literature submitted by the Veteran regarding a link between hypertension and PTSD.

(d)  Is it at least as likely as not (50 percent probability or greater) that hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) as a result of service-connected PTSD?  The examiner should discuss the medical literature submitted by the Veteran regarding a link between hypertension and PTSD.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

